Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicant filed claims 1 – 18 with the instant application on 19 March 2020.  In Preliminary Amendments filed on 19 March 2020 and 3 August 2020, Applicant amended claims 3 – 15 and 18.  Currently, claims 1 – 18 are available for substantive examination.
Requirement for Restriction/Election 
Restriction is required pursuant to 35 U.S.C. §§ 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant are required, in a Response to this Action, to elect a single invention to which the claims must be restricted.
	I.	Claims 1 - 15, directed to osteoconductive grafts, the grafts comprising a biocompatible material interspersed with a network of non-overlapping spheroid pores connected by channels, wherein the pores have diameters in the range of 0.6 – 1.4 mm, wherein the channels have diameters in the range of 0.5 to 1.3 mm, and wherein the pores are aligned in spatial axes at regularly spaced intervals determined by the pore diameters.
	II.	Claims 16 and 17, directed to a method for making an osteoconductive graft, the graft comprising a network of non-overlapping spherical pores connected by channels, the methods comprising the steps of making a green body by depositing, in a 3-dimensional pattern, 
	III.	Claim 18, directed to a system for use in a method for making an osteoconductive graft, the system comprising a device for additive manufacturing, and a microprocessor controlling the device for added manufacturing, wherein the device is equipped to deposit subsequent layers of an inorganic particulate material as a network of non-overlapping pores connected by channels.
As provided in 37 CFR § 1.475(a), a national stage application shall relate to one invention only, or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention may be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  
Unity of invention may be lacking where it is not possible to define a technical relationship among these inventions involving one or more of the same or corresponding special technical features.  For the purpose of this analysis, the special technical feature of the inventive groups identified above is considered to be osteoconductive grafts comprising a biocompatible material interspersed with a network of non-overlapping spheroid pores connected by channels.
In the instant case, the identified common features cannot be considered “special” in light of the teachings of the prior art.  Specifically, US 2011/0307073 A1 to Teoh, S., et al., claiming see Abstract), wherein the scaffold has a central channel and multiple side channels (see ¶[0010]), wherein each mesh is laid in layers, one on top of the other, such that each layer is laid with the microfilaments at a different angle from the previous layer, providing for the formation of interconnected pores and the layers can be sequentially laid in incremental 90 degrees of rotation (see ¶[0011]), wherein the scaffold can be any suitable shape compatible for the particular bone structure being remodeled (see ¶[0035]), wherein the scaffold is sufficiently porous to allow, for example, seeding and growth of cells, providing pores with sizes in the range of 40 – 300 µm, and the size of the pores can adjusted be to control the rate of vascularization (see ¶[0042]), wherein the inner portion of the scaffold comprises a central channel having a diameter suitable for allow the packing or infusion of agents, such as cells, tissues, cell or tissue-derived agents, growth factors, drugs and combinations thereof, with the diameter being of any suitable size for the purposes being used as can be determined from the bone remodeling or replacement procedure being used and will be specific to the individual patient needs, including a diameter of at least, or about 5 mm to at least, or about 25 mm (see ¶[0047]), and wherein the scaffold also comprises side channels to allow the communication of blood, which channels can be uniformly spaced, suitable to meet the needs of the scaffold, with the side channels spaced at about 250 microns to about 700 microns apart, or more, and having diameters of about 50 to see ¶[0054]).  The reference does not specifically disclose that the geometrical orientation of pores and channels, or the geometry of individual pores.  The teachings of Barui, S., et al., Materials Science and Engineering C 70:  812 – 823 (21 September 2017) (“Barui (2017)”).
	Barui (2017) discloses a low temperature additive manufacturing based processing strategy to fabricate Ti-6Al-4V scaffolds with designed porosity using inkjet-based 3D powder printing (3DPP), wherein osseointegration of implants comprising the scaffolds depends on an effective balance among designed porosities to facilitate angiogenesis, tissue in-growth and bone-mimicking elastic modulus with good strength properties, the processing producing porous scaffolds with biomedically relevant microstructural properties (see Abstract), wherein, by controlling the porosity distribution and architecture, mechanical properties of the implants can be tailored for the tissue-specific applications such that interconnected pores facilitate the transportation of nutrients to and metabolic wastes from cells (see p. 812), wherein three dimensional powder printing can be used to build 3D scaffolds of metal powders with the use of suitable binder and without the need for a high energy source (see p. 813, 1st col., 2nd para.), wherein computer-aided porous designs were generated with pore diameters in the range of 500 – 1000 µm (see p. 813, 2nd col., 3rd para.), and wherein the microporosity in homogenously porous scaffolds was ~33 vol%, and about 99% of the pore volume was found interconnected, which interconnectivity in microporosities is extremely relevant in the context of vascularization and neoangiogenesis, which helps in transport of nutrients, biological cues, and oxygen to tissues and removal of metabolic wastes (see p. 821, 1st col., 3rd para.).
prima facie obvious to prepare bioresorbable scaffolds according to the teachings of Teoh ‘073, wherein the scaffolds are made from layers of microfilament meshes comprising a polycaprolactone (PCL) composite sequentially laid in incremental 90 degrees of rotation, providing for the formation of interconnected pores, wherein the scaffold has a central channel and multiple side channels, wherein the scaffold is sufficiently porous to allow, for example, seeding and growth of cells, with the sizes of the pores are adjusted to control the rate of vascularization, wherein the channel have diameters suitable for allow the packing or infusion of agents, such as cells, tissues, cell or tissue-derived agents, growth factors, drugs and combinations thereof, with the diameter being of any suitable size for the purposes being used as can be determined from the bone remodeling or replacement procedure being used and will be specific to the individual patient needs, wherein the scaffolds are prepared by a low temperature additive manufacturing based processing strategy, resulting in Ti-6Al-4V scaffolds with designed porosity, the process using inkjet-based 3D powder printing (3DPP), as taught by Barui (2017).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Barui (2017) to the effect that osseointegration of the implants depends on an effective balance among designed porosities to facilitate angiogenesis and tissue in-growth, as well as providing bone-mimicking elastic moduli with good strength properties, by controlling the porosity distribution and architecture, such that mechanical properties of the implants can be tailored for the tissue-specific applications so that interconnected pores facilitate the transportation of nutrients to and metabolic wastes from cells, which interconnectivity is extremely relevant in the context of vascularization and neoangiogenesis, which helps in transport of nutrients, biological cues, and oxygen to tissues and 
Applicant is advised that the Response to this Requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR § 1.143), and (ii) identification of the claims encompassing the elected invention.    
The election of an invention may be made with or without traverse.  To reserve a right to petition, Applicant must make the election with traverse.  If the Response does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Applicant must present traversal at the time of election in order to be considered timely.  Failure to timely traverse the Requirement will result in the loss of right to petition pursuant to 37 CFR § 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions have unity of invention (37 CFR § 1.475(a)), Applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if a subsequent Action finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection pursuant to 35 U.S.C. 103(a) of the other invention.
Rejoinder
The Action has required restriction between product and method claims.  Where Applicant elects claims directed to the product, and the product claims are subsequently found All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined.  See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.
Election of Species 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
see claims, 11, 12, 16).  Applicant is required, in a Response to this Action, to elect a single species from the genus identified above to which the claims shall be restricted if no generic claim is finally held to be allowable.  The Response must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, claim 1 is generic.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619